Listing Report:Supplement No. 94 dated Nov 05, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 419722 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $3,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 6.5% Starting lender yield: 20.17% Starting borrower rate/APR: 21.17% / 23.42% Starting monthly payment: $113.29 Auction yield range: 8.29% - 20.17% Estimated loss impact: 6.97% Lender servicing fee: 1.00% Estimated return: 13.20% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Sep-2003 Debt/Income ratio: 32% Credit score: 640-660 (Oct-2009) Current / open credit lines: 11 / 9 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 19 Length of status: 1y 1m Amount delinquent: $0 Revolving credit balance: $17,005 Occupation: Analyst Public records last 12m / 10y: 0/ 0 Bankcard utilization: 84% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: dlaurel Borrower's state: Pennsylvania Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 13 ( 100% ) 640-660 (Latest) Principal borrowed: $8,000.00 < mo. late: 0 ( 0% ) 640-660 (Aug-2008) Principal balance: $5,307.52 1+ mo. late: 0 ( 0% ) Total payments billed: 13 Description Fixing my wrecked car Last month, I had to take my car into the shop to get a major problem fixed and I spent my entire emergency fund on the repair (and also had to put a good chunk of it on my credit card, which I have been working on paying down).? Unfortunately, soon after that, my fianc? was in a car accident.? Everyone involved was mostly uninjured and the other cars involved had minimal damage.? Our car, however, was not so lucky.? Even more unfortunate, my fianc? was found to be at fault, and since we do not have comprehensive car insurance, we will be responsible for the full cost of damages to our car.This is our only car and our city's public transportation system is currently on strike (with no negotiations scheduled and no end in sight), leaving us in a very difficult situation.? We either have to catch rides to and from work with co-workers or walk long distances to get where we need to be.? For this reason, I would like to get the car fixed ASAP, but I do not currently have the funds to take it to the repair shop to even find out exactly what is wrong with it.I am hoping to secure a loan that will not only allow me to fix any and all damages to the car, but will also allow me to rebuild my emergency fund with any money that is left over (in order to prevent a situation like this from happening in the future).? I don't know much about cars, so I am not sure how much it is going to cost, so the loan amount I am requesting is for the "worst case scenario."I currently have another prosper loan and I have made regular and punctual payments on it since September 2008.? I am working very diligently on paying down my debts and a major portion of my income goes toward that. Information in the Description is not verified. Borrower Payment Dependent Notes Series 425376 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $2,500.00 Prosper Rating: E Auction Duration: 7 days Term: 36 months Estimated loss: 14.7% Starting lender yield: 24.45% Starting borrower rate/APR: 25.45% / 27.76% Starting monthly payment: $100.00 Auction yield range: 14.29% - 24.45% Estimated loss impact: 15.81% Lender servicing fee: 1.00% Estimated return: 8.64% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: Aug-1997 Debt/Income ratio: 35% Credit score: 620-640 (Nov-2009) Current / open credit lines: 9 / 9 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 16 Length of status: 2y 0m Amount delinquent: $0 Revolving credit balance: $11,231 Occupation: Professional Public records last 12m / 10y: 0/ 0 Bankcard utilization: 74% Stated income: $1-$24,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 0 Screen name: Kotoku Borrower's state: Virginia Borrower's group: FUTURE FINANCIAL FREEDOM 1 Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 20 ( 95% ) 620-640 (Latest) Principal borrowed: $2,000.00 < mo. late: 1 ( 5% ) 640-660 (Jan-2008) Principal balance: $965.44 1+ mo. late: 0 ( 0% ) Total payments billed: 21 Description Consolidating Payments for School Purpose of loan:The purpose of this loan is to allow for an easier transition between semesters. Student loan disbursements are made twice a year and this will help consolidate current payments made monthly (car insurance, website maintenance, a few small credit cards for Christmas) into one small payment to help mitigate monthly expenses between disbursements. I will still be working but this will allow me to continue my studies and earn more money in the future.My financial situation:?I live within my means, and I know what my means are. In an economy like this there is no better place to be than school, and I am more than capable of working and going to school, making this a reliable loan. I have never been late on a loan payment (I took out a prosper loan once before to work on a technology project) and with something as important as education you can't afford to wait, so I come to you, the members of Prosper, asking for help. I pay almost no bills, I live in a $300 dollar utility included apartment, and I make a? nice salary, especially in this lower cost of living part of the country, all my benefits are covered so no worries about any medical expenses, I do well, and will repay on time every month without fail. Utilization is slightly higher than my last set of loans because of the recent market issues limits have dropped without warning or rationale. I have stock and will set aside student loan money, you will never have to worry about getting your money bank, I stand by my word when I borrow as my credit history shows.Monthly net income: $
